Name: Commission Regulation (EC) No 487/98 of 27 February 1998 setting the agricultural conversion rates applicable to certain aids in the United Kingdom and the resulting maximum amounts of compensatory aid
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities28. 2. 98 L 60/63 COMMISSION REGULATION (EC) No 487/98 of 27 February 1998 setting the agricultural conversion rates applicable to certain aids in the United Kingdom and the resulting maximum amounts of compensatory aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 724/97 of 22 April 1997 determining measures and compensation relating to appreciable revaluations that affect farm incomes (1), and in particular Article 7 thereof, Whereas pursuant to Article 3(1) first subparagraph of Regulation (EC) No 724/97 as regards the pound sterling, the agricultural conversion rates applicable to the aid referred to in Article 7 of Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EC) No 150/95 (3), shall not be reduced as a result of appreciable revaluations of the currency concerned; whereas, however, Article 3(1) second subpara- graph of Regulation (EC) No 724/97 provides for a reduc- tion in the agricultural conversion rate applicable to one of the aids referred to in Article 7 of Regulation (EEC) No 3813/92 where, because of measures taken following an appreciable revaluation, that rate exceeds the current agricultural conversion rate by more than 11,5 %; whereas, in such cases, the conversion rate to be applied is equal to the current agricultural conversion rate plus 11,5 %; Whereas the agricultural conversion rates for the pound sterling applicable to some of the aids referred to in Article 7 of Regulation (EEC) No 3813/92 were reduced from 1 January and 4 January 1998 to avoid differences of more than 11,5 % from the agricultural conversion rates current on that date; whereas, in order to facilitate the administration of the aids concerned, the rates applic- able for them from 1 January and 4 January 1998 should be specified and fixed; Whereas Article 4(2) of Regulation (EC) No 724/97 provides for compensation for the effects of the reduction in the agricultural conversion rates applicable to the aids referred to in Article 7 of Regulation (EEC) No 3813/92; whereas Commission Regulation (EC) No 805/97 of 2 May 1997 laying down detailed rules for compensation relating to appreciable revaluations (4) provides for supplementary amounts of compensatory aid to be paid in addition to that compensation; whereas the maximum supplementary amount of the first tranche of compens- atory aid for the reduction in the aid referred to in Article 7 of Regulation (EEC) No 3813/92 for which the oper- ative event occurs on 1 January or 4 January 1998 should be fixed for the United Kingdom; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage- ment committees, HAS ADOPTED THIS REGULATION: Article 1 The agricultural conversion rate of ECU 1 = £ 0,809915, applicable on 31 December 1997 and on 3 January 1998 to the aids referred to in Article 7 of Regulation (EEC) No 3813/92 for which the operative event occurs respect- ively on 1 January 1998 and 4 January 1998, shall be replaced from these latest dates in respect of the aids concerned by ECU 1 = £ 0,775745. Article 2 The maximum supplementary amount of the first tranche of compensatory aid that may be granted as a result of the reduction in the agricultural conversion rate referred to in Article 1 shall be ECU 46,82 million for the United Kingdom. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (1) OJ L 108, 25. 4. 1997, p. 9. (2) OJ L 387, 31. 12. 1992, p. 1. (3) OJ L 22, 31. 1. 1995, p. 1. (4) OJ L 115, 3. 5. 1997, p. 13. EN Official Journal of the European Communities 28. 2. 98L 60/64 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1998. For the Commission Franz FISCHLER Member of the Commission